Citation Nr: 0715964	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent prior to March 7, 2005, and an initial disability 
rating in excess of 50 percent, for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that granted the veteran's claim of 
entitlement to service connection for PTSD with a disability 
rating of 30 percent.  The veteran perfected a timely appeal 
of this determination to the Board.

In an April 2005 rating decision, the RO increased the 
veteran's initial disability rating to 50 percent, effective 
March 7, 2005.  Because a disability rating of 50 percent 
does not represent the maximum rating available for PTSD, and 
because it does not cover the entire period from the initial 
grant of service connection, the propriety of the initial 
ratings remains an issue for appellate review, and the Board 
has identified this issue as listed on the cover page.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In January 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDINGS OF FACT

1. Prior to March 7, 2005: veteran's affect and speech were 
generally noted to be essentially normal, with no indications 
of flattened affect or circumstantial, circumlocutory, or 
stereotyped speech; the veteran's judgment, insight, mood, 
and thought processes were generally noted to be intact, 
good, and goal-directed, with no difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, or disturbances of motivation and mood; panic 
attacks more frequently than once a week are not noted in the 
medical record; to the extent that memory loss is 
demonstrated in the record, such memory impairment 
approximates memory loss, such as forgetting names, 
directions, and recent events, rather than impairment of 
short- and long-term memory, such as retention of only highly 
learned material and forgetting to complete tasks; the 
veteran's social and occupational impairment was 
characterized as only "mild" on examination, and the 
veteran was somewhat able to maintain social and occupational 
relationships.

2. The veteran's speech has consistently been noted to be 
normal, and his thought process logical, coherent, and goal-
directed; his thought content has consistently been noted to 
be not suicidal or homicidal on mental status examination, he 
has generally reported no suicidal ideation or homicidal 
ideation; he has not engaged in behavior such as obsessional 
rituals that interfere with routine activities; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively has 
not been indicated in the medical evidence, and he has 
consistently been noted not to be gravely disabled; his 
appearance and personal hygiene have not been noted to be 
abnormal; even while becoming easily irritated, he has 
controlled his impulses; he maintains some social 
relationships.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
30 percent for PTSD for the period prior to March 7, 2005 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).

2. The criteria for an initial disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran send information 
describing additional evidence or the evidence itself that 
pertained to his claim.

The Board notes that although the veteran was given notice on 
the type of evidence necessary to establish entitlement to 
service connection, he was not given formal notice of the 
type of evidence necessary to establish an increase rating 
claim.  However, in the veteran's June 2004 Notice of 
Disagreement and May 2005 Substantive Appeal, he argued that 
he disagreed with the RO's rating because he felt that he met 
the criteria for a higher PTSD rating.  Also, at his January 
2007 Board hearing, the veteran indicated that he believed 
that his disability was worse than what VA said it was.  
Thus, despite the lack of formal notice of the criteria for 
an increased rating claim, the Board finds that the veteran 
had actual notice that in order to establish an increased 
rating he must show that his disability is worse than VA's 
rating of his disability indicates, according to VA's 
criteria for rating PTSD.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the effective date of the award.  
As the Board concludes below that the preponderance is 
against the veteran's claims for increased ratings, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment and social work 
records, VA psychiatric examinations, written statements from 
the veteran's social worker, the veteran's testimony from his 
January 2007 Board hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Initial Disability Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent for the period prior to March 7, 
2005, and to an initial disability rating in excess of 50 
percent, for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, VA medical treatment records dated July 
2002 through April 2003 indicate that the veteran reported 
the following: he had not been sleeping well; he had crying 
spells weekly and got depressed everyday; he had fleeting 
thoughts of suicide but had never considered those thoughts 
serious, and had no current plans for suicide or homicide; he 
had thoughts of jumping on somebody, but was aware of the 
consequences of his actions and usually just walked away; he 
got angry, sometimes, just watching TV; he had recurring 
nightmares and experienced no more than 3 hours of sleep at a 
time; he had a few friends that he socialized with but 
avoided crowds or meeting new people; he had difficulty 
trusting people; he denied suicidal ideations but had 
thoughts of killing others, and had pulled a pistol on his 
neighbor for feeding his dog; and he tried to cope with his 
temper by staying away from people and avoiding threatening 
situations.  It was noted by the veteran's social worker in 
July 2002 that the veteran was talkative but guarded, and 
that he became uncomfortable, nervous, and jumpy when talking 
about Vietnam.

The veteran was afforded VA psychiatric examination in 
October 2003.  On examination, it was noted that the veteran 
was pleasant, lucid, oriented, fully cooperative, and alert.  
It was also noted that he clearly demonstrated a propensity 
for anger, anxiety and depression, that there were no 
indications of a thought disorder, mania, or gross cerebral 
dysfunction, and that there were no obstacles to 
communication.  Evaluation data revealed the following: that 
the veteran was someone who was at times tense, emotionally 
labile, and psychologically vulnerable; that his personal 
adjustment had been disrupted by anxiety and interpersonal 
alienation and social withdrawal; that he experienced 
disturbing intrusive recollections and frequent nightmares 
focused on his war experiences and emotional and 
physiological discomfort when reminded; that active efforts 
to avoid thoughts and feelings remindful of combat 
experiences were sometimes unsuccessful and the veteran was 
characterized by mild disinterest in previous activities, 
emotional numbing and slightly increasing curtailment of 
social involvement and interpersonal withdrawal; that he had 
sleep disturbances on a nightly basis, difficulties with 
concentration and attention, hypervigilance, and exaggerated 
startle response; that he was chronically tense and 
experienced anxiety, turmoil, and psychological distress that 
motivated him to seek the quiet of his garden and the woods; 
that he was easily frustrated and prone to abrupt 
irritability; that there were no indications of a psychotic 
process; that his scores on the combat exposure scale 
indicated a fairly high degree of combat experience; and that 
his score on the depression scale was consistent with mild 
depression.  The VA examiner stated that the veteran suffered 
from mild psychoneurotic impairment that was directly 
attributable to combat experiences, and that he showed mild 
occupational problems and similar impairment in family 
relationships, social interactions, emotional well-being, and 
general quality of life.  The veteran was diagnosed as having 
PTSD and chronic depressive disorder, not otherwise 
specified.  It was noted that the veteran's global assessment 
of functioning (GAF) score was 55 and that the veteran's 
behavior was mildly influenced by his combat experiences.

The Board has reviewed VA medical treatment records dated 
from April 2003 to August 2004, September 2004 to March 2005, 
and June 2005 to April 2006. 

A September 2003 VA psychiatric note indicates that the 
veteran was a casual dressed mail in no acute distress.  The 
veteran reported the following: he had been having a problem 
with sleep for the past 24 years, waking up thought the night 
with dreams and nightmares about war 5 to 6 nights a week; he 
had daily thoughts of service, was nervous, did not like 
crowds, felt sad at times, was short and irritable at times, 
and was not able to stand being around others; he did not 
have problems with appetite, had fluctuating energy, had no 
problems with concentration, and had interest in things; he 
denied any thoughts of hurting himself, but thought of 
hurting others when he became angry; and he did not have 
true/clear cut hallucinations, but did feel others were out 
to harm him, and admitted to being paranoid.  On mental 
status examination, the following was noted: the veteran was 
casually dressed, in no acute distress, alert, oriented, and 
cooperative; his affect was anxious; his mood was good; he 
had coherent thought processes; his speech was normal volume, 
rate and rhythm; he was not overtly psychotic; he was not 
suicidal or homicidal; automatic judgment and insight were 
intact; and he was capable of handling his personal affairs.  
The veteran was diagnosed as having anxiety disorder, not 
otherwise specified, and cocaine abuse in sustained 
remission.  The examiner noted that the veteran was not 
gravely disabled, suicidal, or homicidal, and thus no acute 
intervention was required, and it appeared that he might have 
PTSD.

A March 2004 VA psychiatric note indicates the following: the 
veteran appeared in no acute distress and reported doing 
better; his sleep had improved, to getting 4 hours; he still 
had violent dreams about Vietnam, but found them less 
frequent; his appetite was good and he had an interest in 
things such as fishing and playing dominos; he was still 
working as a mechanic; he did find his concentration 
fluctuating at times, which sounded more like short-term 
memory; he denied thoughts of hurting himself, but got 
agitated easily, which make him want to strike out; and he 
had learned to walk away and had avoided confrontations.  
Mental status examination revealed a casual dressed male in 
no acute distress, alert, oriented and cooperative, affect 
was slightly anxious, coherent thought processes; speech was 
normal, he was not overtly psychotic, automatic judgment and 
insight were intact, and he was capable of handling his 
personal affairs.  The veteran was diagnosed as having PTSD.

A June 2004 note from the veteran's social worker indicates 
that the veteran was alert and oriented to person, place, 
time and date, and that he was working.  It was also noted 
that the veteran continued to meet the full criteria for 
PTSD, that he had no suicidal or homicidal thoughts or plans, 
that he was compliant with treatment, that his insight and 
judgment were intact, and that no psychoses were present.

A September 2004 letter from the veteran's social worker 
indicates the following: that the veteran stated that his 
sleep had become erratic, waking up nearly every hour, unable 
to sleep in bed and tending to sleep in the recliner, and 
patrolling the perimeter of his residence 4-5 times per night 
and experiencing dreams of Vietnam every other night; that he 
had depression associated with impact of intrusive memories 
and nightmares and tendency to withdraw and isolate from 
family/friends; that anxiety was reflected in the veteran's 
difficulty in tolerating daily stress, tendency to feel 
jittery or on edge in unfamiliar settings and crowds, with an 
exaggerated response to stress and increased anxiety that 
often led to fight or flight behaviors; that this behavior 
had been indicative of the nature of his relationships, 
flight by avoiding stressors, such as withdrawing and 
isolating leading into depression, or fight, in which the 
veteran experienced explosive anger followed by withdrawal; 
and that the veteran was seeking increase in disability 
compensation due to his increased inability to tolerate daily 
stressors.  The social worker also noted that the veteran 
continued to report over the last 9 months disruptive sleep 
pattern, increased stress at work, and difficulty tolerating 
daily stressors, that the veteran had increased isolation, 
withdrawal, and difficulty motivating himself to go to work, 
and that he had been getting into more arguments with his 
employer.

A September 2004 VA psychiatric note indicates that the 
veteran was in no acute distress and related doing aright, 
but to have had problems with sleep, latency and maintenance.  
At that time, the veteran reported the following: bouts of 
depression, with his mood not reaching the point of wanting 
to hurt himself; finding himself anxious, easily irritated, 
and angry when he dealt with the public; and occasional 
crying spells when he saw others suffer and he could not 
help.  It was noted that he was not overtly psychotic.  On 
mental status examination the following was noted: the 
veteran was a casual dressed male in no acute distress; he 
was alert, oriented, and cooperative; he was slightly 
anxious; with respect to mood, he reported doing fine; his 
speech was normal volume, rate and rhythm; his thought 
process was goal-directed; there was no suicidal or homicidal 
thought content; there was no hallucinations or delusion; his 
memory was grossly intact; his feeling of knowing was fair; 
his automatic judgment was good; his insight was fair to 
poor; he was able to handle his personal affairs.  The 
veteran was diagnosed as having PTSD and depressive disorder 
not otherwise specified.  It was noted that veteran was not 
suicidal or homicidal, and thus no acute intervention was 
required.  It was also noted that he was doing fair but still 
had symptoms.

A March 7, 2005 VA psychiatric note indicates that the 
veteran reported the following: he was falling apart, in part 
because of his health; he was not able to hold onto things at 
work; he continued to work at a muffler shop and was having 
problems due to possible neurological deficits and his mental 
illness; he was depressed 90 percent of the time; he had a 
problem with maintaining his attention, felt tearful at 
times, had anger and irritability, was suspicious of others, 
had feelings of guilt of past actions, felt helpless at 
times, and had fleeting thoughts of hurting himself; he 
denied auditory hallucinations, but saw things through his 
peripheral vision (increased startle response); he was jumpy, 
nervous, and easily startled; he continued to have thoughts 
of his service days; he found his thoughts were frequent; he 
had frequent nightmares; he attempted to distract himself by 
keeping active and isolating himself to deal with his 
illness.  On mental status examination, the following was 
noted: he was a casual dressed male in no acute distress; he 
was alert, oriented, and cooperative; his affect was anxious; 
his mood was anxious; his speech was normal; his thought 
process was a logical and goal directed; his thought content 
indicated moderately severe depression; has had no clear cut 
delusions, hallucinations, rituals or obsessions; his memory 
was grossly intact; his feeling of knowing was adequate; with 
respect to judgment, he was able to understand facts and 
decisions; with respect to insight, he was able to understand 
behavior and consequences.  The veteran was diagnosed as 
having PTSD and major depressive episode.  The VA examiner 
noted that the veteran was still symptomatic and it appeared 
that the severity of his symptoms was worse, possibly due to 
aging, daily stressors, and comorbid illness.

The veteran's social worker submitted a statement dated in 
May 2005 on behalf of the veteran, which strongly recommended 
that the veteran discontinue working due to his 
medical/psychiatric disability, and advised that the 
veteran's PTSD could impair one's ability to perform certain 
job duties.

A March 2006 VA note indicates the following: that the 
veteran was in no apparent distress and related doing pretty 
good.  The veteran reported the following: he was not 
working, as his problems were getting worse; he felt 
depressed; he found it hard adjusting to not being able to do 
things with his failing health, as he had always been active; 
he felt depressed the previous week, at least three days, and 
it tended to last an hour or so, but if he was active he did 
better; his sleep was pretty good, and with his medication 
and he got four to five hours a night; his appetite was 
pretty good, he had fair concentration and occasional anger, 
which he attributed to adjusting to not working and thinking 
about the past; he continued to have daily thoughts of his 
time in Vietnam; he found himself nervous, easily startled, 
and felt helpless when he attempted to do things, but had no 
recent thoughts of wanting to hurt himself or others; and he 
attempted to avoid things, situation or places that might 
trigger his recollections of Vietnam.  On mental status 
examination, the following was noted: the veteran was a 
casual dressed male, late middle-aged, in no acute distress; 
he was alert, oriented and cooperative; his affect was 
slightly anxious; his mood was alright; his speech was 
normal; his thought process was logical and coherent; his 
thought content was not suicidal or homicidal; he showed no 
hallucinations or delusions; his memory was grossly intact; 
his feeling of knowing was fair; his judgment was good; his 
insight was fair; and he was able to handle his personal 
affairs.  The veteran was diagnosed as having PTSD and 
depressive disorder, not otherwise specified, vs. adjustment 
disorder with depressed mood.  It was noted that the veteran 
still had moderate symptoms of anxiety and mild to moderate 
symptoms of depression secondary to dealing with his illness 
and limitations.  It was also noted that he was not gravely 
disabled, suicidal or homicidal at that time.

After a review of the record, the Board finds that no 
increased initial disability rating is warranted in the 
instant case.

First, the veteran's PTSD does not more closely approximate 
the criteria for a 50 percent rating than those for a 30 
percent rating under DC 9411 for the period prior to March 7, 
2005.  In short, the veteran's PTSD during this period has 
not been shown to approximate occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

While the veteran's affect was noted to be anxious in 
September 2003 and March 2004, the veteran's affect and 
speech were otherwise consistently noted to be essentially 
normal in medical treatment records dated prior to March 7, 
2005, with no indications of flattened affect or 
circumstantial, circumlocutory, or stereotyped speech.  Also, 
while in September 2004 the veteran's insight was noted to be 
fair to poor, the veteran's judgment, insight, mood, and 
thought processes were otherwise consistently noted to be 
intact, good, and goal-directed, with no difficulty in 
understanding complex commands, impaired judgment, impaired 
abstract thinking, or disturbances of motivation and mood 
noted.  Furthermore, while the veteran consistently reported 
anxiety, depression, and irritability on medical examination, 
panic attacks more frequently than once a week are not noted 
in the medical record.

The Board notes the veteran's complaints of memory 
impairment, but also notes that in March 2004, when the 
veteran complained that his concentration was fluctuating at 
times, the examiner noted that it sounded more like short-
term memory, and that on September 2004 mental status 
examination, the veteran was noted to have grossly intact 
memory.  Thus, to the extent that memory loss is demonstrated 
in the record prior to March 7, 2005, such memory impairment 
approximates memory loss, such as forgetting names, 
directions, and recent events, rather than impairment of 
short- and long-term memory, such as retention of only highly 
learned material and forgetting to complete tasks, and 
therefore more closely approximates the criteria for a 30 
percent rating under DC 9411 than those for a 50 percent 
rating.

The Board also acknowledges the September 2004 letter from 
the veteran's social worker describing the veteran's symptoms 
of depression, isolation, irritability, anxiety, and chronic 
sleep disturbance.  However, the Board finds that the 
symptomatology described by the social worker most closely 
approximates the criteria for a 30 percent rating under DC 
9411 of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The record furthermore reflects that during the period prior 
to March 7, 2005, the veteran had a few friends that he 
socialized with but avoided crowds or meeting new people, and 
that he became increasingly isolated and socially withdrawn, 
and that the veteran reported that he had more arguments with 
his employer.  The Board notes that difficulty in 
establishing and maintaining effective work and social 
relationships is a symptom listed in the criteria for a 50 
percent rating under DC 9411.  However, the Board also notes 
that on October 2003 VA examination, the veteran was found to 
have mild psychoneurotic impairment that was directly 
attributable to combat experiences, as well as mild 
occupational problems and similar impairment in family 
relationships, social interactions, emotional well-being, and 
general quality of life.  Also, the record reflects that the 
veteran was able to maintain employment, some social 
relationships, and relationships with his lady friend and 
son.  In light of the fact that the veteran's social and 
occupational impairment was characterized as only "mild" on 
examination, the fact that the veteran was somewhat able to 
maintain social and occupational relationships, and the fact 
that the veteran's symptomatology does not otherwise 
approximate that described in the criteria for a 50 percent 
rating under DC 9411, as discussed above, the veteran's 
reports of social withdrawal are not sufficient to 
demonstrate that his disability more closely approximates the 
criteria for a 50 percent rating than those of a 30 percent 
rating.

Finally, the Board notes the veteran's GAF score of 55 on 
October 2003 VA examination.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130; See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  As noted above, flat affect 
and circumstantial speech were not shown prior to March 7, 
2005.  Furthermore, moderate difficulty in social, 
occupational and functioning, such as having few friends or 
having conflicts with co-workers, is consistent with a 30 
percent rating under DC 9411.

Second, the veteran's disability does not more closely 
approximate the criteria for a 70 percent rating than those 
for a 50 percent rating under DC 9411.  In short, the record 
does not reflect that there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

The veteran's speech has consistently been noted to be 
normal, and his thought process logical, coherent, and goal-
directed.  Although the veteran has reported having fleeting 
thoughts of hurting himself, his thought content has 
consistently been noted to be not suicidal or homicidal on 
mental status examination, and the veteran has generally 
reported no suicidal ideation or homicidal ideation.  The 
veteran has never been noted to engage in behavior such as 
obsessional rituals that interfere with routine activities, 
and, on March 2006 VA psychiatric evaluation, the veteran was 
specifically noted not to engage in rituals or obsessions.  
Although depression and anxiety were noted to be more severe 
and longer lasting on and after March 7, 2005 examination, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively has 
not been indicated in the medical evidence, and the veteran 
has consistently been noted not to be gravely disabled.  The 
veteran's appearance and personal hygiene have furthermore 
never been noted to be abnormal.

The Board recognizes that the veteran has reported becoming 
easily irritated and explosive periods of anger.  However, 
the Board does not find that the veteran's PTSD has been 
productive of impaired impulse control such as unprovoked 
irritability with periods of violence as listed in the 
criteria for a 70 percent disability rating under DC 9411.  
The Board notes that the veteran has reported being able to 
control his anger and irritation, even while becoming easily 
irritated.  In any event, the Board does not find that the 
veteran's PTSD has been productive of impaired impulse 
control such that his disability more closely approximates 
the criteria for a 70 percent rating than those for 50 
percent rating.

Also, the Board recognizes that, to an extent, the record 
reflects that the veteran's PTSD has been productive of some 
difficulty in adapting to stressful circumstances, such as 
work or a worklike setting, which is a symptom listed in the 
criteria for a 70 percent rating under DC 9411.  However, the 
Board considers any such difficulty in adapting to stressful 
circumstances such as work in this case to be contemplated in 
the criteria for a 50 percent rating, which includes 
occupational and social impairment, with reduced reliability 
and productivity.

The veteran's disability has also been shown to be productive 
of social impairment.  However, the veteran, at his January 
2007 Board hearing, testified that he maintains relationships 
with his lady friend and son, and the record reflects that 
the veteran maintains some social relationships.  The Board 
thus finds that the record does not demonstrate an inability 
to establish and maintain effective relationships.

The Board furthermore notes that on March 7, 2005 VA 
examination, while the veteran denied auditory 
hallucinations, he reported that he saw things through his 
peripheral vision.  However, the veteran has consistently 
been found to have no delusions or hallucinations on mental 
status examination, and the veteran has generally not 
reported having hallucinations.

Finally, the Board notes that in his testimony before the 
Board in January 2007, the veteran indicated that he 
continues to suffer from nightmares, memory loss problems, 
depression, including periods of crying, isolating himself 
from others, and being hypervigilant, suspicious, and 
mistrustful of others.  The Board recognizes the veteran's 
PTSD symptomatology, but finds that it is contemplated in the 
criteria for a 50 percent rating under 9411.  The record, 
however, does not reflect the severity of PTSD symptomatology 
contemplated in a 70 percent rating under DC 9411.

Accordingly, neither an initial disability rating in excess 
of 30 percent prior to March 7, 2005, nor initial disability 
rating in excess of 50 percent for PTSD, is warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent prior to March 7, 2005 for PTSD is denied.

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


